Citation Nr: 0724799	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for chronic chest pain has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for a heart condition has been received.

3.  Entitlement to service connection for disability 
manifested by chronic chest pain.

4.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from November 1976 to May 
1986.

In a July 1986 decision, the RO denied the veteran's original 
claims for service connection claims for a heart condition 
and for chest pain.  Although notified of that denial later 
that month, the veteran did not initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision in which the RO denied the 
veteran's request to reopen claims for service connection for 
chronic chest pain and for a heart condition.  In May 2004, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in September 2004, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in November 2004.

The Board's decision reopening the claims for service 
connection for chronic chest pain and for a heart condition 
is set forth below.  The matters of service connection for a 
disability manifested by chronic chest pain and for a heart 
disability, on the merits, is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished

2.  In a July 1986 rating decision, the RO denied service 
connection for and chest pain and for a heart condition.

3.  Medical evidence associated with the claims file since 
the July 1986 denial of each service connection claim is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to unestablished facts necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 1986 RO decision denying service connection for 
chronic chest pain and for a heart condition is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As evidence received since the Board's July 1986 denials 
is new and material, the criteria for reopening the claims 
for service connection for chronic chest pain and for a heart 
condition are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claims to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate these claims have been 
accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of l0 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As noted above, in a July 1986 decision, the RO denied the 
veteran's claims for service connection a heart condition and 
for chest pain.  The pertinent evidence then of record 
included the veteran's service medical records which show 
that the veteran was seen for complaints of chest pain on 
numerous occasions from 1977 to 1986.  A December 1977 
Cardiac Consultation Report noted that that veteran reported 
intermittent sharp chest pain.  It was indicated that 
electrocardiogram (EKG) was probably normal and the 
assessment was chest pain, unexplained, doubt cardiac 
etiology.  A December 1982 examination report noted a faint 
systolic murmur at the apex and aortic area.  A December 1985 
examination report showed that clinical examination of the 
heart and chest was normal.  A January 1986 Optometry Clinic 
noted indicated that the veteran was taking medication for 
chest pain and it was noted that chest pain had decreased and 
EKG was within normal limits.  An undated EKG included a 
notation of sinus bradycardia.  In the July 1986 denial, the 
RO indicated that a heart condition was not shown by the 
evidence of record and that chest pain was considered to have 
been acute and self-limiting and not found on the last 
examination.  

As the veteran did not appeal the RO's July 1986 decision, it 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran sought to reopen his claims for service 
connection a heart condition and chronic chest pain in 
February 2003.  Under pertinent legal authority, VA may 
reopen and review a claim, which has been previously denied 
if new and material evidence is submitted by or on behalf of 
the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record. After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
July 1986 denial of service connection for chest pain and a 
heart condition .  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent evidence added to the file since the RO's July 1986 
denial includes the private medical records of Dr. Tisdale 
dated from March 1994 to June 2001 which include notation 
that a November 1997 screening EKG showed sinus bradycardia.  
In February 1998, the examiner noted probable chest wall 
muscle pain as described by the veteran.  

The additional evidence also includes statements of the 
veteran in which he indicates that he suffered from chest 
pain in service and that he continued to have daily chest 
pain since discharge from active service.  He asserts that he 
has chronic chest pain and a heart condition which began 
during active service.

The Board finds that the above-described evidence provides a 
basis for reopening the claims for service connection for 
chronic chest pain and for a heart condition.  At the time of 
the July 1986 decision, there was no evidence of record 
showing current complaints of chest pain or of a heart 
condition.  However, the additionally received private 
treatment records show evidence of sinus bradycardia in 
November 1997 and a clinical notation of chest wall pain.  
Further, the additional statements of the veteran indicate 
that he has suffered from daily chest pain since service, 
symptoms which he is competent to report.  Considered 
together, then, the medical and lay evidence provides a basis 
for reopening the claims.  As noted above, for the purposes 
of determining whether the claims should be reopened, the 
evidence-to include the veteran's statements-are presumed 
to be credible.  

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the July 1986 
final denial of the claim for service connection for a heart 
condition and chest pain, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses whether the 
veteran currently has a current heart condition and 
disability manifested by chronic chest pain which may have 
had their onset during service.  Hence, this evidence raises 
a reasonable possibility of substantiating the veteran's 
claims for service connection for chest pain and for a heart 
condition.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
chest pain and for a heart condition are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for chronic chest pain has been received, to this 
extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for a heart condition has been received, to this 
extent, the appeal is granted.


REMAND

The Board finds that further RO action on the claims for 
service connection for a heart disability and for disability 
manifested by chronic chest pain, on the merits, is 
warranted.  

As noted above, the service medical records show that the 
veteran was seen for complaints of chest pain during service 
and he has asserted that he has suffered chest pain 
continually since discharge from service.  In addition, EKG 
testing both during service and after service show sinus 
bradycardia.  The Board finds that a medical opinion 
addressing whether the veteran has current disability 
manifested by chronic chest pain and heart disease and, if 
so, whether any such diagnosed disability/ies is/ are related 
to service, would be helpful in resolving the claims for 
service connection, on the merits.  See 38 U.S.C.A. § 5103A 
(West 2002).

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
shall result in denial of the reopened claims.  See 38 C.F.R. 
§ 3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Further, to ensure that due process requirements are met and 
the record before the examiner is complete, the RO should 
also give the veteran another opportunity to present 
information and evidence pertinent to the claims for service 
connection, on the merits, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also  38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2006) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO should request that the 
appellant submit all evidence in his possession, and ensure 
that its letter to him meets the notice requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection-particularly, disability ratings and effective 
dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims for service 
connection, on the merits.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims for service connection 
that is not currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the notice 
requirements of Dingess/Hartman (cited to 
above), particularly, as regards 
disability ratings and effective dates, 
as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA cardiovascular 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current disability(ies) of the heart and 
any other disability underlying the 
veteran's complaints of chronic chest 
pain.  With respect to each diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability (a) had its onset in service 
(addressing the complaints of chest pain 
and findings of sinus bradycardia noted 
therein); or (b) was manifested to a 
compensable degree within one year after 
service discharge.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claims for service 
connection for disability manifested by 
chronic chest pain and for a heart 
disability.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim, on the merits, in light of all 
pertinent evidence and legal authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


